Title: To Thomas Jefferson from James Wilkinson, 27 March 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans March 27th ‘07
                        
                        I tresspass this Note on your Time, to inform you that I have strong expectations I shall be able to prove, that Burr sunk his ordnance Boat in the Mississippi near the Bayou
                            Pierre, That He actually seduced a Sergt. Jacob Dunbaugh to defect the Service, who accompanied Him to Natchez & will I
                            hope be in my power in a few Days, and that He corrupted Lt. Jackson & His Garrison at the Chickasaw Bluffs, and had
                            Engaged them to follow Him down the River—I am now making exertions to discover a certain person called Elliott, said to be a half pay British officer, who commanded Burrs ordnance
                            Boat & was in his entire confidence, that of Blennarhassett, Lt. Shaw has I
                            believe secured a Young Man from Kentucky by the name of ly, who says
                            he rode with Col. Burr during the Months of September & October last, and professes to know much of his Correspondence
                            his plans & designs—I hope by the next Mail to be able to furnish you some details—in the mean time & always I am
                            with sincere respect & attachment, Sir Your Obliged & faithful
                        
                            Ja Wilkinson
                            
                        
                        
                            Elliott is said to be an Irishman, short & well set and quick in his utterance.
                        
                    